Citation Nr: 0634880	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-25 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent, prior to April 26, 2005, and a rating in excess of 
20 percent thereafter, for a right knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In November 2002, the RO 
held that service connection was warranted for right knee 
derangement, status post meniscectomy, and assigned a 10 
percent disability rating.  In June 2005, the RO increased 
the assigned evaluation to 20 percent and assigned an 
effective date of April 26, 2005.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in September 2004.  A transcript of that hearing is 
associated with the claims file.

In December 2004, the Bord remanded the matter for additional 
evidentiary development.  By means of a letter dated December 
23, 2004, the veteran was asked to complete and return an 
enclose VA Form 21-4142, Authorization for Release of 
Information regarding his treatment from Dr. L. Stein and at 
Belleville Memorial Hospital.  No response was received from 
the veteran; accordingly, the Board finds compliance with the 
remand instruction.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDING OF FACT

1.  Prior to April 26, 2005, the veteran's right knee 
disability was characterized by subjective complaints of pain 
and constant swelling.  There was evidence of crepitus with 
flexion and extension.  At its worst, range of motion was 
from 7 to 105 degrees.

2.  As of April 26 2005, limitation of extension has been to 
15 degrees and limitation of flexion has been to 65 degrees.   


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent, prior to April 26, 2005, and a rating in excess of 
20 percent thereafter, for a right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2002 and December 2004 letters, 
with respect to the claims of entitlement to service 
connection and an increased disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2002 and December 2004 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains September a June 2005 rating action 
and June 2005 supplemental statement of the case following 
the December 2004 letter.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2002 and December 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Belleville 
Memorial Hospital and Orthopaedic and Sports Medicine 
Associate, Ltd., and VA examination reports dated in October 
2002 and April 2005.  Notably, the veteran has not identified 
any further outstanding and relevant evidence in response to 
the December 2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

At the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.

VA General Counsel has also held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2005 (September 17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258 pertains to dislocation of the 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint is rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5258 (2006).

Under Diagnostic Code 5259, removal of the semilunar 
cartilage, symptomatic, is rated as 10 percent disabling. 38 
C.F.R. § 4.71a, Code 5259 (2006).

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.

Under Code 5010, arthritis due to trauma, substantiated by X- 
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010, (2006).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved (DC 5260 and 
5261).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In 
the absence of limitation of motion, and when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent disability rating will be 
assigned.  Id.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2006).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The veteran's service-connected right knee disability has 
been assigned a 10 percent disability rating, prior to April 
26, 2005, and a rating in excess of 20 percent thereafter.   
The veteran has testified that he is entitled to increased 
disability ratings because he experiences limitation of 
motion, instability to the front and sideways, and constant 
swelling.  The Board will first address whether the veteran 
is entitled to a disability rating in excess of 10 percent, 
prior to April 26, 2005.   Prior to April 26, 2005, the 
veteran's residuals of a right knee injury, postoperative 
lateral meniscectomy, was rated as 10 percent disabling under 
Diagnostic Code 5259, for removal of symptomatic semilunar 
cartilage.  A 10 percent evaluation represents the maximum 
schedular evaluation under this code.  Therefore, no greater 
benefit can flow to the veteran under Diagnostic Code 5259.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
Thus the Board will consider whether the veteran is entitled 
to an increased disability rating under the other rating 
criteria for the knee.

Diagnostic Code 5257 is not applicable because there is no 
evidence of any recurrent subluxation or lateral instability.  
The October 2002 VA examination noted no evidence of laxity 
to valgus or varus stress and there was a negative Drawer 
sign.  Private treatment records documented stable 
ligamentous examination, with negative Lachman, anterior and 
posterior drawer, and no varus or valgus instability, in 
April 2002 and September 2002.    

Diagnostic Code 5260 is not applicable because the veteran 
has not shown limitation of flexion that would warrant a 
compensable evaluation.  Upon VA examination, in October 
2002, flexion was limited to 110 degrees.  Private treatment 
records from Orthopedic and Sports Medicine Assoc., Ltd., 
demonstrated flexion limited to 125 degrees in April 2002.  
In March 2003, flexion was further limited to 105 degrees.  
In July 2003, the veteran was able to flex to 125 degrees; 
however, there was some pain with forced flexion.  

Diagnostic Code 5261 is also not applicable because the 
veteran has not shown limitation of extension, prior to April 
26, 2005, that would warrant an evaluation in excess of 10 
percent.  Private treatment records dated in April 2002 
indicate that the veteran exhibited full extension; however, 
there was x-ray evidence of early medial compartment 
degenerative arthritis.  Upon VA examination in October 2002 
x-rays were negative and limitation of extension was so mild 
it was difficult to measure.  In July 2003, the veteran 
lacked 5 to 7 degrees of full extension; however, in March 
2003 the veteran exhibited full extension.  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of 
tibia and fibula), and 5263 (genu recurvatum) are not for 
application because medical evidence does not demonstrate 
that veteran has any of these conditions.

In light of the veteran's subjective complaints of pain and 
constant swelling, the Board finds that a 10 percent rating 
is appropriate prior to April 26, 2005.  As of April 26, 
2005, the veteran's service-connected right knee disability 
has been rated as 20 percent disabling due to limitation of 
extension; the additional medical evidence of record includes 
a VA examination report.  Upon VA examination in April 2005, 
extension was limited to 15 degrees; such that the veteran's 
right knee disability warranted an increased evaluation to 20 
percent.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Based upon the medical evidence of 
record, the Board finds that, the veteran's right knee 
extension is limited, at worst, to 15 degrees.  The evidence 
supports a conclusion that the loss of motion in the left 
knee most nearly approximates the criteria for a 20 percent 
rating under Diagnostic Code 5261, when given consideration 
of the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204 (1995).  

Regarding limitation of flexion, upon VA examination, at 
worst, the veteran's right knee flexion was limited by pain 
and fatigability to 65 degrees.  This is still considerably 
greater than the criteria necessary for a compensable rating.  
Thus, the veteran is not entitled to a separate rating due to 
loss of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Additionally, subluxation or lateral instability were not 
confirmed upon VA examination; accordingly, a separate or 
increased disability rating under Diagnostic Code 5257 is 
also not available.  The examiner noted that ligament testing 
and varus and valgus stress, anterior and posterior Drawer 
signs and Lachman's tests were all negative.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his knee disability.  
There is no indication that his knee disability, in and of 
itself, is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with the disability are unusual or 
exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent prior to April 26, 
2005, and a rating in excess of 20 percent thereafter, for a 
service-connected right knee disability.


ORDER

A disability rating in excess of 10 percent prior to April 
26, 2005, and a rating in excess of 20 percent thereafter, 
for a service-connected right knee disability, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


